Citation Nr: 1738933	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  11-24 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for left knee chondromalacia and degenerative arthritis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.L. Ivey, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Army from October 1978 to November 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The RO in Montgomery, Alabama has jurisdiction over the appeal. 

The Veteran testified at a hearing conducted by the undersigned Veterans Law Judge in August 2014.  Unfortunately, due to problems with the recording equipment, VA was unable to produce a transcript of the hearing.  Correspondence was sent to the Veteran in October 2014 inquiring whether he desired a new Board hearing in conjunction with this appeal.  In a statement received in November 2014, the Veteran reported that he did not want another hearing and requested the Board consider his claim based on the evidence of record.  

This claim was previously before the Board in December 2014 and June 2015, when it was remanded for additional development.  In September 2015, the Board issued a decision that, in part, denied entitlement to an initial rating in excess of 10 percent for left knee chondromalacia and degenerative arthritis (left knee disability).  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2016, the Court vacated the September 2015 Board decision to the extent it denied entitlement to an initial rating in excess of 10 percent for the Veteran's left knee disability, and remanded the matter to the Board for further action consistent with a Joint Motion for Partial Remand (Joint Motion) filed by the parties.  The Board subsequently remanded the issue of entitlement to a rating in excess of 10 percent for the Veteran's left knee disability for additional development in August 2016 and February 2017.  There has not been substantial compliance with the February 2017 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The April 2017 VA examiner would not comment on whether pain, weakness, fatigability, or incoordination significantly limited the Veteran's functional ability with repeated use over time or with flare-ups, stating that such an opinion would require speculation.  The examiner further stated that circumstances - specifically the interview duration of approximately half an hour and an examination - made it infeasible to render an opinion due to lack of "objective evidence" and insufficient information provided.  The examiner did not indicate what additional information could have been provided or was needed to furnish the requested opinion. 

In Sharp v. Shulkin, 2017 U.S. App. Vet. Claims LEXIS 1266 (Vet. App., Sep. 6, 2017), the Court recently affirmed that in order for an examination to comply with 38 C.F.R. § 4.40, the examiner must express an opinion regarding functional impairment and the examiner's determination in that regard should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.  Sharp v. Shulkin, No. 16-1385 at *6.  Further, the Court in Sharp notes that an examiner may not decline to provide an opinion on the basis of speculation unless the examiner has "considered all procurable and assembled data" and offered a basis for this conclusion, and it must be apparent that the inability to provide an opinion without speculation reflects "the limitation of knowledge in the medical community at large," as opposed to a limitation of the individual examiner (lack of expertise, insufficient information, or unprocured testing).  Id. at *6-7.  Here, the basis for the conclusion as to an inability to render an opinion without resort to speculation is unclear, particularly in light of the VA Clinician's Guide, which instructs examiners to opine as to functional loss during a flare based on the Veteran's statements.  Id. at *6.  Thus, on remand, the Veteran should be afforded another VA examination.  Updated treatment records should be secured. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any missing VA treatment notes and associate them with the claims file.

2.  Invite the Veteran to identify any additional medical treatment records regarding his left knee.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  In this regard, the AOJ must comply with the provisions of 38 C.F.R. § 3.159(e).

3.  Then schedule the Veteran for a VA examination to determine the current nature and severity of his left knee disability.  A complete copy of the claims file and a copy of this REMAND must be provided to and reviewed by the examiner.  All indicated tests and studies should be conducted, and all findings reported in detail.

Full range of motion testing must be performed where possible.  The joints involved should be tested in both (1) active motion, (2) passive motion, (3) in weight-bearing and (4) in nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

Additionally, the examiner must provide an opinion as to the full range of motion throughout the appeal period (since April 2010) of the left knee in (1) active motion, (2) passive motion, (3) in weight-bearing, and (4) in nonweight-bearing.  A rationale for any opinions expressed should be set forth.

In assessing functional loss, flare-ups must be considered, and the examiner must consider all procurable and ascertainable data and describe the extent of any pain, incoordination, weakened movement, and excess fatigability on use, and, to the extent possible, report functional impairment due to such factors in terms of additional degrees of limitation of motion.  If the examiner is unable to provide such an opinion without resort to speculation, the examiner must provide a rationale for this conclusion, with specific consideration of the instructions in the VA Clinician's Guide to estimate, "per [the] veteran," what extent, if any, flare-ups affect functional impairment.  The examiner must include a discussion of any specific facts that cannot be determined if unable to opine without speculation.

4.  After completing the above development and any other additional development deemed appropriate, readjudicate the issue on appeal.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




